Citation Nr: 0709716	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  03-22 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for prostate cancer residuals with impotency, prior to May 4, 
2006, and in excess of 40 percent from May 4, 2006 forward.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In June 2004, the veteran and his spouse testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing is of record.

In October 2004, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington D.C. to 
obtain additional treatment records, afford the veteran a VA 
medical examination, and address due process concerns.  These 
orders having been substantially complied with, the matter 
has been returned to the Board for appellate consideration.  

In a January 2007 statement, the veteran's representative 
argued that the RO failed to comply with the Board's remand 
orders and therefore another remand was required under 
Stegall v. West, 11 Vet. App. 268 (1998) (a claimant has a 
right, as a matter of law, to have the Board's remand orders 
complied with).  However, as explained below, the Board finds 
that the RO did substantially comply with the remand orders 
and therefore another remand is not required.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  


FINDINGS OF FACT

1.  Prior to May 4, 2006, the veteran's prostate cancer 
residuals with impotency resulted in daytime voiding 
intervals greater than one hour, awakening to void no more 
than four times per night, and required no more than 
occasional use of absorbent pads.  

2.  Since May 4, 2006, the veteran's prostate cancer 
residuals with impotency has not required the use of an 
appliance and has required no more than occasional use of 
absorbent pads.  


CONCLUSIONS OF LAW

1.  Prior to May 4, 2006, the criteria for a rating higher 
than 20 percent for the veteran's prostate cancer residuals 
with impotency have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.115a, 
4.115b Diagnostic Code 7528 (2006).  

2.  From May 4, 2006 forward, the criteria for a rating 
higher than 40 percent for the veteran's prostate cancer 
residuals with impotency have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.115a, 4.115b Diagnostic Code 7528 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the remaining duty to notify by means letters 
from the RO to the veteran dated in November 2004 and August 
2006.  The November 2004 letter informed the veteran of 
requirements for a successful claim for an increased 
disability rating, namely evidence that his service-connected 
disability had increased in severity.  He was told of his and 
VA's respective duties and asked to submit evidence and/or 
information to the RO, including any pertinent evidence in 
his possession.  The August 2006 letter provided the veteran 
with notice as to assignment of effective dates and 
additional notice regarding assignment of disability ratings.  
The content of this notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Although the timing of VCAA notice did not comply with the 
requirement that notice must precede adjudication, the action 
of the RO, described above, cured the procedural defect 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claims as he 
had the opportunity to submit additional argument and 
evidence.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Indeed, since the March 2004 notice letter, additional 
evidence has been obtained, i.e., VA treatment records and 
reports of VA examinations.  Additional argument was provided 
by the veteran's representative in a January 2007 statement.  
Additional process was afforded the veteran by the RO's 
issuance of the August 2006 supplemental statement of the 
case.  For these reasons, the veteran has not been prejudiced 
by the timing of the VCAA notice.

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  All records for which the veteran 
sought VA assistance in obtaining, have been obtained.  
Appropriate VA examinations were afforded the veteran in 
October 2002, August 2005, and May 2006.  

The Board thus finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.


Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2006).  

By rating decision dated in January 2002, service connection 
was granted for prostate cancer and a 100 percent disability 
rating was assigned under 38 C.F.R. § 4.115b, Diagnostic Code 
7528, effective from September 2001.  By rating decision in 
February 2003, that rating was reduced to 20 percent, 
effective in August 2003.  At that time the veteran's 
disability was recharacterized as residuals, prostate cancer 
with impotency (herbicide).  The veteran was also granted 
special monthly compensation for loss of use of a creative 
organ, effective from July 2002.

Diagnostic Code 7528 contemplates malignant neoplasms of the 
genitourinary system and provides for a 100 percent rating.  
It also provides that following the cessation of surgical, X- 
ray, antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  
Id.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  Id.  If there has been no local 
reoccurrence or metastasis, the disability is to be rated on 
residuals such as voiding dysfunction or renal dysfunction, 
whichever is predominant.  

The veteran's disability has been rated under criteria for 
voiding dysfunction.  Because the veteran has never been 
found to have symptoms of renal dysfunction, the criteria for 
rating renal dysfunction are not for application.  

Voiding dysfunction is rated as urine leakage, frequency, or 
obstructed voiding.  38 C.F.R. § 4.115a.  The veteran's 
disability is currently rated as urinary frequency.  Under 
the applicable criteria for urinary frequency, a 20 percent 
rating is assigned for daytime voiding interval between one 
and two hours, or awakening to void three to four times per 
night.  The maximum rating available is 40 percent, which is 
assigned for daytime voiding interval less than one hour, or 
awakening to void five or more times per night.  

Ratings for voiding dysfunction as urine leakage apply to 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence, and are 
determined by the requirement for use of an appliance or the 
wearing of absorbent materials.  Id.  Under pertinent 
criteria, a 20 percent rating is assigned when the wearing of 
absorbent materials is required and the materials must be 
changed less then 2 times per day.  A 40 percent rating is 
assigned when the wearing of absorbent materials is required 
and the materials must be changed 2 to 4 times per day, and a 
60 percent rating is assigned when the wearing of absorbent 
materials is required and the materials must be changed more 
than 4 times per day, or where use of an appliance is 
required.  Id.  

A 30 percent rating is warranted for obstructed voiding with 
urinary retention requiring intermittent or continuous 
catheterization. 

Reports from Wilson Medical Center in August 2001 indicate 
that the veteran complained of nocturia times one but did not 
complain of urinary frequency, dysuria, hesitancy, 
intermittent stream or erectile function.  Reports from John 
F. Reilly, M.D., beginning in April 2002, show the veteran to 
have slight gastrointestinal and genitor-urinary frequency 
and hesitancy.  A treatment summary note from Wilson 
Radiation Oncology Center records the last radiation 
treatment for the veteran's prostate cancer in October 2001.  
This is confirmed by the March 2004 letter from Dr. Reilly.  

An October 2002 VA examination reported that the veteran had 
been treated with radiation for diagnosed prostate cancer, 
such treatment ending in October 2001.  At this point the 
prostate examination was normal.  However, the veteran 
complained that he could not control his bladder or bowel and 
had to change his underwear frequently.  He reported urinary 
frequency of 5 times during the day and three times at night.  
He also reported the use of absorbent pads "sometimes", due 
to leakage.  Upon examination his penis was found to be 
normal.  Finally, he stated that he suffered from erectile 
dysfunction and impotency.

In an August 2003 letter, the veteran's spouse reported that 
the veteran awakened to void two or three times per night and 
had excessive voiding frequency during the day.  She also 
reported that marital relations had suffered although she did 
not address whether this was due to erectile dysfunction.

In the March 2004 letter, Dr Reilly stated that the veteran 
had frequency and urgency during the day had to urinate three 
to four times at night.  This letter also state that 
interruption in sleep can lead to significant fatigue.  

At the June 2004 Board hearing, the veteran testified that he 
awoke to urinate two to four times at night and had a daytime 
frequency of three to six times during the day.  Hearing 
transcript at 3.  He later testified that he awoke to urinate 
four or more times at night.  Id. at 9.  He also testified 
that he did not presently use absorbent pads but felt that 
such use may be needed in the future.  Id. at 5.  He 
testified that at times, urine leaked onto his clothes.  Id. 
at 8.  His wife testified to the effect that the residue of 
leakage was present in his underwear.  Id. at 5.  

In October 2004, the Board remanded the veteran's claim to 
obtain a medical examination.  The examiner was asked to 
identify and describe in detail all residuals of the 
veteran's disability on appeal.  Specifically, the examiner 
was asked to comment on the frequency of daytime and 
nighttime voiding intervals, the need for the wearing of and 
frequency of changing of any absorbent materials, and any 
loss of erectile power.  

In August 2005, the veteran underwent VA examination.  The 
examiner recorded the veteran's report of nocturia times 
three, and that the veteran occasionally used absorbent pads.  
He further stated that the veteran did not have pads on the 
day of the examination.  The examiner also reported that the 
veteran suffers from impotence.  Examination revealed that 
the veteran was uncircumcised and was absent for any finding 
of penile deformity.  A handwritten examination report from 
the August 2005 examination shows that the examiner reviewed 
the claims file.  

In May 2006, the veteran again underwent VA examination.  He 
was found to have nocturia times three to four, frequency 
during the daytime with some episodes of incontinence (urge).  
Uroflow was measured at Q max of 24, with 195 voided volume.  
The veteran refused post voiding residual testing.  

No evidence of record shows that the veteran has ever had a 
daytime voiding interval of less than one hour.  The highest 
frequency of daytime voiding asserted by the veteran is six 
times per day.  This indicates an interval greater than a one 
hour.  The preponderance of the evidence is also against a 
finding that he has ever had to awaken five or more times at 
night to void.  All examination reports, clinic reports, and 
the letter from his spouse indicate that he has to arise four 
or fewer times at night to void.  The most frequent report of 
nocturia was his June 2004 testimony that he awoke four or 
more times at night to void.  However, at this same hearing 
he stated that he awakes two to four times at night to void.  
This is consistent with all other reports, including the VA 
clinic notes, the VA examination reports, and the letter from 
his spouse.  Thus, the preponderance of the evidence shows 
that the veteran does not awaken five times or more per night 
to void.  Therefore, a rating higher than 20 percent is not 
warranted for urinary frequency prior to May 4, 2006.  

While the VA examiners did not specifically address the 
number of times that the veteran had to change absorbent 
pads, there was substantial compliance with the Board's 
remand order of October 2004.  In this regard, both examiners 
stated that the veteran used pads only occasionally and that 
he was not wearing pads during either examination.  These 
findings of occasional use of absorbent pads render 
unnecessary a statement from the examiners as to the 
frequency with which the pads must be changed on the 
occasions that the veteran uses pads.  Therefore, the August 
2005 and May 2006 examination reports substantially complied 
with the Board's remand order when they stated that the 
veteran occasionally used absorbent pads.  Dyment v. 
Principi, 13 Vet. App. 141 (2002).  Furthermore, no prejudice 
could result to the veteran from the lack of a medical 
statement as to the frequency that pads must be changed on 
occasional use.  The relevant criteria found in 38 C.F.R. § 
4.115a, for both a 40 percent and a 60 percent rating, are 
based on the number of times that absorbent materials must be 
changed per day.  Occasional use of absorbent pads could not 
give rise to any meaningful average number of times pads were 
changed per day.  

As the veteran has never required the use of absorbent pads 
that must be changed two or more times per day, a higher 
rating under the criteria for urine leakage would not be 
appropriate, either prior to or since May 4, 2006.  There is 
no indication that the veteran has ever required the use of 
an appliance.

Prior to May 4, 2006, a rating higher than 20 percent for 
voiding dysfunction as obstructed voiding is not for 
application because no evidence shows the veteran to have 
required catheterization.  Id.  

Consideration has also been given to whether a rating could 
be assigned for the veteran's reported impotence.  In this 
regard, only 38 C.F.R. § 4.115(b), Diagnostic Code 7522 
includes a criterion of loss of erectile power.  However, a 
rating under this Diagnostic Code requires both loss of 
erectile power and deformity of the penis.  As the veteran 
has always been found to have a normal penis, a rating under 
Diagnostic Code 7522 would be inappropriate.  

Because no evidence of record shows that the veteran meets 
the criteria for a rating higher than 20 percent prior to May 
4, 2006, or for a rating higher than 40 percent from May 4, 
2006 forward, his claim must be denied.  

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.  The veteran has not required any 
periods of hospitalization for his service-connected 
disability.  The Board also finds that evidence of record 
does not establish that the veteran's genitourinary 
disability caused marked interference with employment.  

A May 2006 letter from a former employer reported that the 
veteran's loss of sleep due to nocturia, frequent trips to 
the bathroom, and that occasional embarrassing situations 
resulting from poor bladder control caused difficulties in 
his job.  However, the letter states that the employer 
initially cut back the veteran's hours at the request of the 
veteran.  The employer also stated that he regretted that the 
veteran was no longer able to work at the establishment.  
This letter does not state that the veteran was terminated 
because of his disability.  

During the June 2004 hearing, the veteran testified that his 
employment was reduced due to his disability and implied that 
such reduction was medically necessitated, as evidenced by a 
letter from Dr. Reilly.  Hearing transcript at 4.  However, 
no letter of record from Dr. Reilly states that the veteran 
cannot work.  The Board does not find Dr. Reilly's March 2004 
letter to so indicate.  This letter merely states that the 
veteran has urinary frequency during the day and that 
interruption from sleep due to awaking to urinate three to 
four times per night can lead to fatigue.  While the 
veteran's disability on appeal may cause inconveniences and 
difficulties in his employment, the Board does not find the 
May 2006 letter from his previous employer, Dr. Reilly's 
March 2004 letter, or any other evidence of record, to 
demonstrate marked interference with employment.  

In the absence of evidence presenting exceptional 
circumstances, the claim is not referred for consideration of 
an extraschedular rating; the veteran's disability is 
appropriately rated under the schedular criteria.

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).  The Board regrets that a more 
favorable determination could not be made in this case.


ORDER 

Entitlement to a disability rating in excess of 20 percent 
for prostate cancer residuals with impotency, prior to May 4, 
2006, and in excess of 40 percent from May 4, 2006 forward, 
is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


